MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reconsider.
The BIA did not abuse its discretion in denying petitioners’ motion to reconsider as untimely. See 8 C.F.R. § 1003.2(b)(2) (stating that motions to reconsider shall be filed within 30 days after the BIA decision). Petitioners’ motion was filed over a year after the BIA’s order dismissing petitioners’ appeal. Accordingly, respondent’s unopposed motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
This court lacks jurisdiction to review the BIA’s refusal to reopen sua sponte. See Abassi v. INS, 305 F.3d 1028 (9th Cir.2002); Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002). Accordingly, respondent’s motion to dismiss this petition for review in part for lack of jurisdiction is granted. See id.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.